IN THE UNITED sTATEs DISTRICT coURT Foiv;'
THE soUTHERN DISTRIcT 0F GEoRsIz§f;§ _;;:_:. gpi pm 1529
sAvANNAH DIVISION '

EDWARD LITWINKOWICK,

 

Plaintiff,
V. CASE NO. CV417*220

NANCY A. BERRYHILL, ACting
Commissioner of Social
Security,

Defendant.

~._/~_,~_/~_/~_/~_/~._/~_z\-._/-~..»-._/~_/

 

0 R D E R

Before the Court is Plaintiff’s Motion for Attorneys’ Fees.
(Doc. 27.) In the motion, Plaintiff’s counsel, Karl Osterhout and
Robert Rosenblum, request attorneys’ fees under the Equal Access
to Justice Act, 28 U.S.C. § 2412 (“EAJA”), for their
representation of Plaintiff's case. (Doc. 18.) The Government has
not opposed Plaintiff’s requested award. The Court has carefully
considered the application for attorneys’ fees and costs and
finds that Plaintiff meets the requirements set forth in Jean v.
Nelson, 863 F.Zd 759, 765 (1lth Cir. 1988) (holding that to
recover attorney’s fees “{l) the litigant opposing the United
States must be a prevailing party; (2) the government’s position
must not have been substantially justified; and (3) there must be
no circumstances that make an award against the government
unjust"). Accordingly, Plaintiff is ANARDED the requested

$8,056.00 in attorneys' fees. Upon the entry of this order, the

Commissioner will determine whether Plaintiff owes a debt to the
government that qualifies under the Treasury Offset Program, 31
U.S.C. §§ 3711, 3716. If Plaintiff owes such a debt, the fee
award will be applied towards the settlement of that debt and the
Treasury Department should issue a check for the remaining funds
made payable to Plaintiff and mail the check to Plaintiff's
counsel. If Plaintiff does not owe such a debt, the government
will accept the assignment of EAJA fees and pay such fees
directly to Plaintiff’s attorneys.l

di
so oRDERED this /Q$*'day of April 2019.

5‘/’%7~=%

wILLIAM T. MOORE, JQQ/
UNITED sTATEs DISTRICT coURT
sOUTHERN DIsTRICT OF GEORGIA

 

1 In the event, that Plaintiff is later awarded attorneys’ fees
under the Social Security Act, 42 U.S.C. § 406 (“SSA”),
Plaintiff’s counsel must “refun[d] to the claimant the amount of
the smaller fee” award between the awarded attorneys’ fees under
the SSA and EAJA. Gisbrecht v. Barnhart, 535 U.S. 789, 798, 122
S. Ct. 1817, 1822 (2002) (internal citation omitted).

 

2

